DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a bonding layer over the embedded barrier layer” (as recited in claims 26, 42); “a conductive interconnect structure region” (as recited in claim 30); “a second bonding layer formed on the second embedded barrier interface” (as recited in claim 37); “the embedded barrier interface extends across a conductive interconnect structure region of the substrate” (as recited in claim 46); “a third conductive interconnect structure laterally spaced from the first conductive interconnect structure” (as recited in claim 49) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 26-29, 40, 41, 43, 45 are objected to because of the following informalities: 
Claims 27 and 28 are not clear because they recite the limitation "the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claims.  For the purpose of examination, the Examiner assumes the above limitation of “the substrate” (as recited in claims 27-28) is:
“the first substrate” (emphasis added).

Claim 29 is not clear because it recites in lines 2-3 limitation “a group of first conductive interconnect structures including the first and second first conductive interconnect structures” (emphasis added).  For the purpose of examination, the Examiner assumes the above limitation of “a group of first conductive interconnect structures including the first and second first conductive interconnect structures” (as recited in claim 29) is:
 “a group of first conductive interconnect structures including the first and secondconductive interconnect structures” (emphasis added).

Claim 40 is not clear because it recites, in line 2, the limitation “the bonding surface”. It is not clear because one skilled in the art may not recognize “the bonding surface” from which substrate (e.g. first substrate or second substrate).  For the purpose of examination, the Examiner assumes the above limitation of “the bonding surface” (as recited in claim 40) is:
“the bonding surface of the first substrate” (emphasis added).

Claim 45 is not clear because it recites in lines 2-3 limitation “a group of first conductive interconnect structures including the first and second first conductive interconnect structures” (emphasis added).  For the purpose of examination, the Examiner assumes the above limitation of “a group of first conductive interconnect structures including the first and second first conductive interconnect structures” (as recited in claim 45) is:
 “a group of first conductive interconnect structures including the first and secondconductive interconnect structures” (emphasis added).

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26-40, 41-43, 46, and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 26, the specification of the present invention fails to provide support for the limitation “a bonding layer over the embedded barrier layer” (emphasis added), as recited in claim 26, line 13. For the purpose of examination, the Examiner assumes the above limitation of “a bonding layer over the embedded barrier layer” (as recited in claim 26, line 13) is:
“a portion of the first insulating material over the embedded barrier layer” (emphasis added).

As to claim 30, the specification of the present invention fails to provide support for the limitation “the embedded barrier interface extends across a conductive interconnect structure region of the substrate” (emphasis added), as recited in lines 1-2. For the purpose of examination, the Examiner assumes the above limitation of “the embedded barrier interface extends across a conductive interconnect structure region of the substrate” (as recited in claim 30) is:
“the embedded barrier interface extends across a region of the first substrate” (emphasis added).

As to claim 37, the specification of the present invention fails to provide support for the limitation “a second bonding layer formed on the second embedded barrier interface” (emphasis added), as recited in lines 4-5. For the purpose of examination, the Examiner assumes the above limitation of “a second bonding layer formed on the second embedded barrier interface” (as recited in claim 37) is:
“a portion of the second insulating material formed on the second embedded barrier interface” (emphasis added).

Another limitation of “the second bonding layer” as recited in claim 37, line 5, should be also changed to: “the portion” (as assumed above).

As to claim 42, the specification of the present invention fails to provide support for the limitation “a bonding layer on the embedded barrier layer” (emphasis added), as recited in lines 1-2. For the purpose of examination, the Examiner assumes the above limitation of “a bonding layer on the embedded barrier layer” (as recited in claim 42) is:
“a portion of the first insulating material on the embedded barrier layer” (emphasis added).

As to claim 46, the specification of the present invention fails to provide support for the limitation “the embedded barrier interface extends across a conductive interconnect structure region of the substrate” (emphasis added), as recited in lines 1-2. For the purpose of examination, the Examiner assumes the above limitation of “the embedded barrier interface extends across a conductive interconnect structure region of the substrate” (as recited in claim 46) is:
“the embedded barrier interface extends across a region of the substrate” (emphasis added). 

Claim 49 is not clear because it recites “a third conductive interconnect structure laterally spaced from the first and second conductive interconnect structures”. The drawing of the present invention (e.g., Fig. 5A) shows that a third conductive interconnect structure (see element 106 in layer 102) is not laterally spaced from the first conductive interconnect structure (see element 108 in layer 104), but they are bonding together.  The specification of the present invention fails to provide support for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “a third conductive interconnect structure laterally spaced from the first and second conductive interconnect structures” (as recited inc laim 49) is:
“a third conductive interconnect structure laterally spaced from the second conductive interconnect structure” (emphasis added).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-46 and 49-55 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagawa et al. (U.S 2013/0009321 A1) (submitted by Applicant from IDS filed on 10/08/2021).  

As to claim 26, Kagawa et al. disclose in Fig. 40A a microelectronic assembly comprising:
a first substrate (“first joining portion” 940) having a bonding surface (see a bonding surface of layer 951 at the “joining face” 950, Fig. 40A) (Fig. 40A, para. [0468]-[0471]) and, the first substrate (“first joining portion” 940) comprising: a first insulating material (“first interlayer insulating layer” 951) having first and second cavities (see first and second cavities corresponding to layers 943A & 942A or 958A & 957A in layer 951, Fig. 40A) extending at least partially through a thickness of the first insulating material (“first interlayer insulating layer” 951) (see Fig. 40A, para. [0477], [0487]), a first conductive interconnect structure (comprising “electrode” 943 & “via” 958) at least partially disposed in the first cavity (see a first cavity corresponding to layer 943A or 958A in layer 951, Fig. 40A) (Fig. 40A, para. [0470]-[0471], [0474], [0478], [0576]), a second conductive interconnect structure (comprising “electrode” 942 & “via” 957) at least partially disposed in the second cavity (see a second cavity corresponding to layer 942A or 957A in layer 951, Fig. 40A) (Fig. 40A, para. [0470]-[0471], [0476]), an embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) disposed on the first insulating material (“first interlayer insulating layer” 951) and extending between the first and second conductive interconnect structures {(comprising “electrode” 943 & “via” 958) and (comprising “electrode” 942 & “via” 957)} (Fig. 40A, para. [0477], [0478]), the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) having a thickness thinner than a thickness of the first conductive interconnect structure (comprising “electrode” 943 & “via” 958) (see Fig. 40A), and a portion of the first insulating material over the embedded barrier layer (comprising “barrier metal layers” 943A & 958A) and at least partially defining the bonding surface of the first substrate (“first joining portion” 940) (Fig. 40A); and a second substrate (“second joining portion” 960) having a bonding surface (see a bonding surface of layer 971 at the “joining face” 950, Fig. 40A) directly bonded to the bonding surface (see a bonding surface of layer 951 at the “joining face” 950, Fig. 40A) of the first substrate (“first joining portion” 940) without an intervening adhesive (Fig. 40A, para. [0468]-[0469], [0470-[0472], [0491]), the second substrate (“second joining portion” 960) comprising: a second insulating material (“interlayer insulating layer” 971) having a third cavity (see a third cavity corresponding to layer 963A or 978A in layer 971, Fig. 40A) extending at least partially through a thickness of the second insulating material (“interlayer insulating layer” 971) (Fig. 40A, para. [0473], [0479]), and a third conductive interconnect structure (comprising “electrode” 963 & “via” 978) at least partially disposed in the third cavity (see a third cavity corresponding to layer 963A or 978A in layer 971, Fig. 40A), the third conductive interconnect structure (comprising “electrode” 963 & “via” 978) directly bonded to the first conductive interconnect structure (comprising “electrode” 943 & “via” 958) without an intervening adhesive (Fig. 40A, para. [0470]-[0471], [0481]), wherein the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) inhibits diffusion of a material of the third conductive interconnect structure (comprising “electrode” 963 & “via” 978) into the first insulating material (“first interlayer insulating layer” 951) (Fig. 40A, para. [0008]-[0010], [0477]).  
As to claim 27, as applied to claim 26 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) extends across the first substrate (“first joining portion” 940) (Fig. 40A).
As to claim 28, as applied to claims 26 and 27 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) extends across a width of the first substrate (“first joining portion” 940) (Fig. 40A).. 
As to claim 29, as applied to claims 26 and 27 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) surrounds and abuts perimeters of a group of first conductive interconnect structures including the first and second conductive interconnect structures {(comprising “electrode” 943 & “via” 958) and (comprising “electrode” 942 & “via” 957)} (Fig. 40A).
As to claim 30, as applied to claims 26 and 27 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) extends across a region of the first substrate (“first joining portion” 940), and is surrounded by a zone (“second protective layer” 945) free from the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) (Fig. 40A, para. [0493]).   
As to claim 31, as applied to claim 26 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) surrounds and abuts a perimeter of the first conductive interconnect structure (comprising “electrode” 943 & “via” 958) (Fig. 40A).
As to claim 32, as applied to claim 26 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the bonding surface (a bonding surface of layer 951 at the “joining face” 950, Fig. 40A) of the first substrate (“first joining portion” 940) comprises a nitrogen plasma treated surface (“nitrogen gas”/“nitrogen atmosphere”, para. [0208], [0267], [0280], [0308], [0336]-[0337]) (Fig. 40A).
As to claim 33, as applied to claim 26 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) comprises a dielectric material different from the first insulating material (“first interlayer insulating layer” 951) and from the bonding layer (a bonding surface of layer 951 at the “joining face” 950, Fig. 40A) {(the embedded barrier interface)/“barrier metal layers” may be formed of “SiN, SiON, SiCN or an organic resin”, and the first insulating material 951 may be formed of “SiO2”, para. [0350] & [0487]}.   
As to claim 34, as applied to claim 26 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the first insulating material (“first interlayer insulating layer” 951) and the second insulating material (“interlayer insulating layer” 971) comprise silicon oxide {the first insulating material 951 and the second insulating material 971 may be formed of “SiO2”, para. [0487]} (Fig. 40A, para. [0487]). 
As to claim 35, as applied to claim 26 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein a width of the first conductive interconnect structure (comprising “electrode” 943 & “via” 958) is narrower than a width of the third conductive interconnect structure (comprising “electrode” 963 & “via” 978) (see Fig. 40A). 
As to claim 36, as applied to claim 26 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the first insulating material (“first interlayer insulating layer” 951) comprises silicon oxide material {the first insulating material 951 may be formed of “SiO2”, para. [0487]} and a material of the third conductive interconnect structure (comprising “electrode” 963 & “via” 978) comprises copper {para. [0481], [0485]} or a copper alloy.
As to claim 37, as applied to claim 26 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the second substrate (“second joining portion” 960) further comprises a second embedded barrier interface (comprising 963A & 978A, and 962A & 977A) embedded below the bonding surface (see a bonding surface of layer 971 at the “joining face” 950, Fig. 40A) of the second substrate (“second joining portion” 960), the second embedded barrier interface (comprising 963A & 978A, and 962A & 977A) has a thickness thinner than a thickness of the third conductive interconnect structure (comprising “electrode” 963 & “via” 978) (Fig. 40A, para. [0482], [0483]), and a portion of the second insulating material (“interlayer insulating layer” 971) formed on the second embedded barrier interface (comprising 963A & 978A, and 962A & 977A), the portion at least partially defining the bonding surface of the second substrate (“second joining portion” 960) (ses Fig. 40A).   
As to claim 38, as applied to claims 26 and 37 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the second substrate (“second joining portion” 960) further comprises a fourth conductive interconnect structure (comprising “electrode” 962 & “via” 977) laterally spaced from the third conductive interconnect structure (comprising “electrode” 963 & “via” 978), and the fourth conductive interconnect structure (comprising “electrode” 962 & “via” 977) is directly bonded to the second conductive interconnect structure (comprising “electrode” 942 & “via” 957) (see Fig. 40A, para. [0470], [0481]).  
As to claim 39, as applied to claims 26 and 37-38 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the second embedded barrier interface (comprising 963A & 978A, and 962A & 977A) extends between the third conductive interconnect structure (comprising “electrode” 963 & “via” 978) and the fourth conductive interconnect structure (comprising “electrode” 962 & “via” 977) (Fig. 40A). 
As to claim 40, as applied to claim 26 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) is positioned closer to the bonding surface (a bonding surface of layer 951 at the “joining face” 950, Fig. 40A) of the first substrate (“first joining portion” 940) than to a back side (top side, Fig. 40A) of the first conductive interconnect structure (comprising “electrode” 943 & “via” 958) (Fig. 40A).
As to claim 41, Kagawa et al. disclose in Fig. 40A a substrate (“first joining portion” 940) having a bonding surface (see a bonding surface of layer 951 at the “joining face” 950, Fig. 40A) (Fig. 40A, para. [0468]-[0471]), the substrate (“first joining portion” 940) comprising:    
a first insulating material (“first interlayer insulating layer” 951) having first and second cavities (see first and second cavities corresponding to layers 943A & 942A or 958A & 957A in layer 951, Fig. 40A) extending at least partially through a thickness of the first insulating material (“first interlayer insulating layer” 951) (see Fig. 40A, para. [0477], [0487]); a first conductive interconnect structure (comprising “electrode” 943 & “via” 958) at least partially disposed in the first cavity (see a first cavity corresponding to layer 943A or 958A in layer 951, Fig. 40A), at least a portion of the first conductive interconnect structure (comprising “electrode” 943 & “via” 958) comprises a first interconnect pad (Fig. 40A, para. [0470]-[0471], [0474], [0478], [0576]);
a second conductive interconnect structure (comprising “electrode” 942 & “via” 957) at least partially disposed in the second cavity (see a second cavity corresponding to layer 942A or 957A in layer 951, Fig. 40A), at least a portion of the second conductive interconnect structure (comprising “electrode” 942 & “via” 957) comprises a second interconnect pad (Fig. 40A, para. [0470]-[0471], [0476]); and an embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) disposed on the first insulating material (“first interlayer insulating layer” 951) and extending between the first and second conductive interconnect structures {(comprising “electrode” 943 & “via” 958) and (comprising “electrode” 942 & “via” 957)} (Fig. 40A, para. [0477], [0478]), the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) having a thickness thinner than a thickness of the first conductive interconnect structure (comprising “electrode” 943 & “via” 958) (see Fig. 40A), wherein the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) is spaced from and closer to the bonding surface (see a bonding surface of layer 951 at the “joining face” 950, Fig. 40A) than to a back side (top side, Fig. 40A) of the first conductive interconnect structure (comprising “electrode” 943 & “via” 958) (see Fig. 40A), wherein the bonding surface (see a bonding surface of layer 951 at the “joining face” 950, Fig. 40A) of the substrate (“first joining portion” 940) is prepared for direct bonding (see Fig. 40A), and wherein the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) inhibits diffusion of conductive material into the first insulating material (“first interlayer insulating layer” 951) from the bonding surface (see a bonding surface of layer 951 at the “joining face” 950, Fig. 40A) (Fig. 40A, para. [0008]-[0010], [0477]).   
As to claim 42, as applied to claim 41 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the substrate further comprising a portion of the first insulating material (“first interlayer insulating layer” 951) on the embedded barrier layer (comprising “barrier metal layers” 943A & 958A, 942A & 957A) and partially defining the bonding surface of the substrate (“first joining portion” 940) (Fig. 40A).  
As to claim 43, as applied to claim 41 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) extends across the substrate (“first joining portion” 940) (Fig. 40A).  
As to claim 44, as applied to claims 41 and 43 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) extends across a width of the substrate (“first joining portion” 940) (Fig. 40A).
As to claim 45, as applied to claims 41 and 43 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) surrounds and abuts perimeters of a group of first conductive interconnect structures including the first and second conductive interconnect structures {(comprising “electrode” 943 & “via” 958) and (comprising “electrode” 942 & “via” 957)} (Fig. 40A).
As to claim 46, as applied to claims 41 and 43 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) extends across a region of the substrate (“first joining portion” 940), and is surrounded by a region (“second protective layer” 945) is free from the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) (Fig. 40A, para. [0493]).   
As to claim 49, as applied to claim 41 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the substrate further comprising a third conductive interconnect structure (comprising “electrode” 963 & “via” 978) laterally spaced from the second conductive interconnect structures {(comprising “electrode” 943 & “via” 958) and (comprising “electrode” 942 & “via” 957)} (Fig. 40A).
As to claim 50, as applied to claims 41 and 49 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) extends between and abuts the second conductive interconnect (comprising “electrode” 942 & “via” 957) and the third conductive interconnect structure (comprising “electrode” 963 & “via” 978) (Fig. 40A).
As to claim 51, as applied to claim 41 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the embedded barrier interface (comprising “barrier metal layers” 943A & 958A, 942A & 957A) surrounds perimeters of the first and second conductive interconnect structures {(comprising “electrode” 943 & “via” 958) and (comprising “electrode” 942 & “via” 957)} (Fig. 40A).
As to claim 52, as applied to claim 41 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the first and second conductive interconnect structures {(comprising “electrode” 943 & “via” 958) and (comprising “electrode” 942 & “via” 957)} are recessed relative to the bonding surface (a bonding surface of layer 951 at the “joining face” 950, Fig. 40A) of the substrate (“first joining portion” 940) (Fig. 40A). 
As to claim 53, as applied to claim 41 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the bonding surface (a bonding surface of layer 951 at the “joining face” 950, Fig. 40A) of the substrate (“first joining portion” 940) comprises a nitrogen plasma treated surface (“nitrogen gas”/“nitrogen atmosphere”, para. [0208], [0267], [0280], [0308], [0336]-[0337]) (Fig. 40A).
As to claim 54, as applied to claim 41 above,  Kagawa et al. disclose in Fig. 40A all claimed limitations including the limitation wherein the insulating material of the substrate (“first joining portion” 940) comprises silicon oxide material {at least “first interlayer insulating layer” 951 may be formed of “SiO2”, para. [0487]} and the material of the first conductive interconnect structure (comprising “electrode” 943 & “via” 958) comprises copper  (Fiig. 40A, para. [0485]) or a copper alloy.
As to claim 55, as applied to claim 41 above,  Kagawa et al. disclose in Fig. 40A 
a bonded structure (Fig. 40A) comprising the substrate (940) and a second substrate (“first joining portion” 960) having a second insulating material (“interlayer insulating layer” 971) (Fig. 40A, para. [0473]) and a third conductive interconnect structure (comprising “electrode” 963 & “via” 978) directly bonded to the first conductive interconnect structure (comprising “electrode” 943 & “via” 958) of the substrate (“first joining portion” 940) without an intervening adhesive (see Fig. 40A).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 47-48 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (U.S 2013/0009321 A1) (submitted by Applicant from IDS filed on 10/08/2021).   
As to claim 47 and 48, Kagawa et al. disclose in Fig. 40A all claimed limitations including the bonding surface of the substrate having a surface topography (Fig. 40A). 
Kagawa et al. are silient to disclose a surface topography with a variance of no more than 20 nm or no more than 10 nm.  However, it would have been obvious to one of ordinary skill in the art to use the teaching of Kagawa et al. in the range (no more than 20 nm or no more than 10 nm for a variance of a surface topography of the bonding surface of the substrate) as claimed, in order to improve reliability of the bonding surfaces, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05. There is no evidence indicating a range of a variance of a surface topography of the bonding surface of the substrate is critical. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
			        Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        August 27, 2022